DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-20, 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of the record fails to show or fairly suggest an imaging device comprising:
a processing circuit configured to:
perform selective light emission control of the plurality of light sources based on identifying whether the detection target exists in each portion of the image area,
based on identifying that the detection target does not exist in the images of the respective portions of the image area, control the plurality of light sources to continue to emit the light to the image area based on a pre-determined light emission order, and
based on identifying that the detection target exists in the images of the respective portions of the image area, increase a light emission frequency of light sources corresponding to the images of the respective portions of the image area in which the detection target exists, in combination with other claimed elements.

Claims 3-19 are allowed as being dependent from claim 1.



Claims 22-26 are allowed as being dependent from claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/12/2021